Citation Nr: 1722270	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  09-00 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a higher rating for a right knee disability prior to October 21, 2008, characterized as postoperative (PO) meniscectomy with traumatic arthritis, evaluated as 30 percent disabling, irrespective of post-surgical periods of 100 percent ratings.

2.  Entitlement to a higher rating for a right knee disability from October 21, 2008, characterized as a PO total knee arthrotomy (TKA) with traumatic arthritis, evaluated as 30 percent disabling.

3.  Entitlement to restoration of a 20 percent rating for a left knee disability, characterized as degenerative joint disease (DJD) from July 1, 2011.

4.  Entitlement to a higher rating for a left knee disability, characterized as DJD, evaluated as 20 percent disabling to July 1, 2011 and 10 percent disabling thereafter.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from March 1974 to May 1975.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

A December 1994 rating decision confirmed and continued a previously assigned 10 percent rating for the Veteran's right knee disability.  The Veteran perfected his appeal of that determination (9/25/95 VBMS VA 9 Appeal to Board of Appeals).  A July 1996 rating decision granted a 30 percent rating for his right knee disability and the RO noted that the grant "constitutes a complete grant of benefits sought on substantive appeal."  There is no indication in the record that the Veteran withdrew his appeal in writing.  See 38 C.F.R. § 20.202, 20.204(b) (2016).

A January 2008 rating decision confirmed and continued previously assigned ratings of 30 percent for the Veteran's right knee disability and 20 percent for his left knee disability.  

In February 2011, the Veteran testified during a hearing at the RO before a decision review officer regarding restoration of the 20 percent rating for his left knee disability.  In November 2011, the Veteran testified during a hearing conducted by videoconference before the undersigned Veterans Law Judge.  Transcripts of both proceedings are of record.  The provisions of 38 C.F.R. § 3.103 (c) (2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the November 2011 hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity, of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

Historically, by rating action in August 1975, service connection for a right knee disability was granted and a 10 percent rating was assigned.  In the July 1996 rating decision, the rating for the Veteran's right knee disability was increased to 30 percent.  Aside from post-surgical periods of 100 percent disability assigned for convalescence from right knee surgery, his right knee disability rating remained at 30 percent. 

By rating action in May 2003, service connection for a left knee disability was granted and a 20 percent rating was assigned from November 12, 2002. 

In a December 2010 rating decision, a reduction to 10 percent was proposed for the Veteran's left knee disability.  Subsequently, by rating action in March 2011, the 20 percent rating was reduced to 10 percent from July 1, 2011.

Regarding characterization of the issues on appeal, the Board notes that the issue of the propriety of the reduction of the rating as to the left knee arose in connection with a claim for an increased rating for his service-connected left knee disability.  As the RO reduced the disability rating for the Veteran's left knee during the appeal, the matter of whether the reduction of the disability rating was proper must also be addressed.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  As such, the Board has recharacterized the issues as shown on the title page.

In May 2012, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for additional development.  In October 2012, prior to returning the case to the Board, the RO granted his claim for a total rating based upon individual unemployability due to service-connected disabilities (TDIU).

In a September 2013 decision, the Board denied a rating in excess of 30 percent for right knee disability prior to and after October 21, 2008, restored a 20 percent rating for left knee disability from July 1, 2011, and denied a rating higher than 20 percent for the left knee disability.  An October 2013 RO decision effectuated restoration of the 20 percent rating for the left knee disability from July 1, 2011.

The Veteran appealed the Board's September 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2016 decision, the Court noted that the Veteran appealed the increased ratings for his right and left knee disabilities (7/5/16 VBMS CAVC Decision, page 105).  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court determined that a September 2012 VA examination did not contain all the range of motion findings necessary to evaluate the Veteran's left and right knee disabilities under 38 C.F.R. § 4.59 (7/15/16 VBMS CAVC Decision page 105).  The Court vacated the Board's decision and remanded the matter to the Board for further action consistent with its decision.

Given that the Court vacated the entire September 2013 Board decision, and notwithstanding the earlier administrative action taken by the RO, the Board will again consider the matter of restoration of the 20 percent rating for Veteran's left knee disability from July 1, 2011.

The issues of ratings in excess of 30 percent for the Veteran's right knee and 20 percent for his left knee are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

When compared to VA examination results from March 2003, subsequent examinations in December 2007, October 2010, March 2011, and September 2012, do not clearly reflect sustained improvement over time such as to justify a reduction in rating of the Veteran's left knee disability.


CONCLUSION OF LAW

The criteria for a restoration of the rating for the Veteran's service-connected left knee disorder, from 20 percent to 10 percent, effective June 30, 2011, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.344 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Reductions

A reduction in the evaluation of a service-connected disability is allowed when warranted by the evidence but only after following certain procedural guidelines.  38 C.F.R. § 3.105 (e).  First, there must be a rating action proposing the reduction, and the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105 (e), (I) (2).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105 (e), (I) (2) (I).

Here, prior to the reduction, the 20 percent disability rating for the Veteran's left knee disorder was in effect from November 12, 2002, a period of more than five years.  As a result, the provisions of 38 C.F.R. § 3.344 (a) and (b), governing the circumstances in which rating reductions are proper to apply. 

Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  In cases where a rating has been in effect for 5 years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  Moreover, a rating that has been in effect for 5 years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement such as with knee disabilities.  38 C.F.R. § 3.344 (a). 

In Brown v. Brown, 5 Vet. App. 413, 417 (1993), the Court identified general regulatory requirements that are applicable to all rating reductions.  Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  Id. at 420.  Similarly, 38 C.F.R. § 4.2, establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present."  Id.  The Court held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of a Veteran's disability.  Id.  

Furthermore, per 38 C.F.R. § 4.13, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  In any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10; 38 C.F.R. 3.344 (c).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown v. Brown, 5 Vet. App. at 421.


Increased Ratings 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, the disability pictures relative to the Veteran's knee disabilities appear to have been largely consistent across the appeals period and staged ratings are not warranted.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 must be considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2016). 

Loss of motion in the knees may be rated under Diagnostic Codes 5260 (limitation of flexion) and 5261 (limitation of extension).  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2016).  In addition, where the limitation of motion due to pain is not sufficiently severe to be assigned a compensable rating under Diagnostic Codes 5260 or 5261, a 10 percent disability rating may be assigned under Diagnostic Code 5003 for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  A 10 percent disability rating based on X-ray findings will not be combined with ratings based on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).

Under Diagnostic Code 5260, limitation of flexion to 60 degrees is rated as 0 percent disabling; flexion limited to 45 degrees is 10 percent disabling; flexion to 30 degrees is rated as 20 percent disabling and flexion limited to 15 degrees is 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, extension limited to 10 degrees is 10 percent disabling and extension limited to 15 degrees is 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Separate ratings may be assigned for limitation of flexion and extension.



Analysis

Facts

By rating action in January 2008, the 20 percent rating for the Veteran's left knee disability was confirmed and continued by the RO.  The current appeal ensued.

In the December 2010 rating decision, a reduction to 10 percent was proposed for the left knee disability.  A March 2011 rating decision reduced the 20 percent rating to 10 percent from July 1, 2011.

Given the above, the issue on appeal requires a review of the evidence relative to the disability from the November 12, 2002 effective date throughout the history of the claim.

During a December 2007 VA examination, the Veteran walked with a good gait and without a pelvic tilt or a limp.  He used no assistive devices.  His left knee could be fully extended from 140 degrees six times without pain, weakness, fatigue, or lack of endurance.  The lateral or medial ligaments and, anterior and posterior cruciate ligaments were tight.  Slide test was negative.  His left knee joint appeared stable.  The examiner summarized that the Veteran's usual occupation as a handyman was not at all compromised and his routine daily activities were not at all affected.  There was no pain on movement and there was no history of flare-ups.  For all evaluation purposes, there was no apparent functional impairment.  The diagnosis was a normal left knee.

At an October 2010 VA examination, the Veteran walked from the waiting room with a slight limp (11/3/10 VBMS Medical Treatment Record Government Facility).  His gait was consistent with a right knee TKA.  The Veteran's posture was good and he was able to remove his trousers without difficulty.  Examination of his left knee revealed no palpable fluid or tenderness.  The left knee could be fully extended 4 times without pain, weakness, fatigue, or lack of endurance.  With a two-pound weight, his knee could be fully extended 3 times without pain, weakness, fatigue, or lack of endurance.  Flexion was full to 130 degrees 4 times without pain, weakness, fatigue, or lack of endurance. The medial collateral ligaments and, anterior and posterior cruciate ligaments were tight.  Slide test was negative. There was good strength resisting flexion and extension. 

The VA examiner noted that the claims file was reviewed.  The Veteran complained of pain in the left upper thigh but it was clearly unrelated to his left knee.  He used no assistive devices for his left knee.  The Veteran was currently unemployed since his right knee TKA.  Routine daily activities were not at all affected.  There was no increase in pain on repetitive motion, and no history of flare ups.  The left knee appeared stable.

A March 2011 VA examination report shows that the examiner reviewed the Veteran's claims file and medical records.  The Veteran walked with a normal gait.  He reported pain, giving way, stiffness, decreased speed, and locking 1 to 3 times a month.  There was tenderness along the medial joint line, guarding, and crepitus of the left knee.  There was no mass behind the knee, clicks or snaps, grinding, instability, patellar or meniscus abnormality, tendon, bursa, or other knee abnormality.  Flexion was to 105 degrees, with extension to 0 degrees, with evidence of pain with 3 repetitions, without loss of motion due to pain, weakness, fatigue, or lack of endurance.  X-rays revealed mild tricompartmental degenerative changes with marginal spurring of the left knee. 

The Veteran was unemployed for the past 2 to 5 years.  He reported receiving Social Security Disability Insurance (SSDI) as a result of his bilateral knee disabilities.  (The Board observes that the claims file contains an August 2006 Social Security Administration (SSA) determination showing that the Veteran was considered disabled as of December 2005 due, primarily, to osteoarthrosis and allied disorders and, secondarily, to hepatitis and substance abuse (6/21/06 and 8/31/12 VBMS SSA-831 Disability Determination and Transmittal).)  The examiner noted that the Veteran's left knee did not additionally affect his ability to work as he was not currently employed.  Effects on his activities of daily living were mild for recreation; moderate for exercise; and, severe for sports.


Propriety of the Reduction

Applying the facts in this case to the criteria for rating reductions set forth above, the Board finds that the proper procedural steps were followed in implementing the reduction.  The Veteran was provided with proper advance notice of the proposed reduction and an opportunity to present evidence and testimony opposing the reduction.  (Rating action in December 2010 proposed a reduction to 10 percent for the left knee).  A February 2011 pre-reduction hearing was held by a decision review officer at the RO.  The effective date of the reduction was properly calculated as occurring after 60 days following the rating action in March 2011, and the rating reduction to 10 percent was effective from July 1, 2011.  In addition, the requirements of 38 C.F.R. § 3.344 were met, in that the decision to reduce the assigned disability rating was made after multiple VA examinations of the Veteran's left knee (December 2007, October 2010, and March 2011 VA examinations).

Again, there was no procedural defect with respect to the reduction in this case.   However, the Board also finds that the record, when viewed in its totality, fails to show sustained improvement of the left knee and that, accordingly, restoration of the 20 percent rating is appropriate. 

Prior to the Veteran's October 2007 request for an increased rating, a March 2003 VA examination report indicates that his left knee flexion was to 100 degrees.  At the December 2007 VA examination, flexion was full, to 140 degrees.  Thus, improvement was demonstrated.  

However, the critical inquiry is whether such improvement can be maintained under the ordinary conditions of life.  Kitchens, 7 Vet. App. 320, 324 (1995).  Here, the next VA examination in October 2010 showed that the Veteran's left knee flexion was to 130 degrees, that decreased again to 105 degrees at during the March 2011 VA examination.  Thus, the initial improvement, shown in 2007, decreased with each successive examination and, eventually, flexion was nearly no better than it was in 2003.  Therefore, there is some question in this case as to whether the initial improvement, that prompted the reduction, was truly sustained- the decline in left knee flexion was somewhat gradual but also was consistently declining with each examination. 

Resolving doubt in the Veteran's favor, the Board finds that sustained improvement has not been demonstrated and that the 20 percent evaluation should be restored for the period beginning July 1, 2011.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The reduction of the 20 percent disability rating for the Veteran's left knee disability was not proper, and restoration of the 20 percent disability rating from July 1, 2011 is granted.


REMAND

In its July 2016 decision, the Court considered the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2015), that reads, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint." 

The Court found the final sentence of § 4.59 to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  Compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia, 28 Vet. App. at 168.  Specifically, the Court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-170. 

The Court found that the September 2012 VA examination did not include the results of range of motion testing described in the final sentence of 38 C.F.R. § 4.59.

Given the above, a new examination is warranted and the examiner should attempt to ascertain passive motion at the time of the December 2007, November 2009, October 2010, and March 2011 prior examinations.

In April 2017, the Veteran told his representative that he continued to seek VA medical treatment for his knees (4/7/17 VBMS Appellate Brief).  The representative noted that the most recent VA medical records in the claims file were from 2013.  Recent medical records regarding the Veteran's treatment at the Providence VA medical center (VAMC), including the New Bedford clinic, since March 2013 should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the Providence VAMC, including the New Bedford clinic, since March 2013.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claims.

2. After completing the development requested above, schedule the Veteran for a new VA orthopedic examination all of manifestations of his left and right knee disabilities.  The orthopedic examination should measure both active and passive range of motion and in weight bearing and non-weight bearing and note any neurologic manifestations. 

The claims folder must be reviewed by the examiner. 

a. The examiner should report at what point (in degrees) pain is elicited, as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

b. The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

c. The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner. 

d. If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

e. The examiner is asked to estimate what the Veteran's passive range of motion would have been at the time of the prior examinations in December 2007, November 2009, October 2010, and March 2011.  If this cannot be done, the examiner should explain why and further indicate how far back in time the current findings could be deemed relevant. 

f. The examiner should provide a full description of the effects the left and right knee disabilities have had on the Veteran's ordinary activities over the course of the appeal period (since 1994 -right knee, and 2008-left knee), if any. 

g. If the examiner cannot provide an opinion without resorting to speculation, he or she should explain whether the inability to provide the needed opinion is due to the need for additional evidence; the limits of current medical knowledge; or the limits of the examiner's medical knowledge.

3. If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


